ON MOTION FOR REHEARING.
Upon a consideration of this motion we have concluded to set aside the judgment rendered in this court and to remand the case for trial upon the issue of the right of the plaintiffs below to an injunction to restrain the sale of other bonds and also upon their claim for damages arising from a failure to invest the $50,000 in betterments of the plant. The damages, however, must be confined to the effect of that failure upon the market value of the bonds, such damages to be limited to the difference between the market value of the bonds without the investment and what would probably have been their market value if the investment had been made, not to exceed their face value. The company can not be held for a sum greater than the face value of the bonds.
It is ordered that the judgment rendered be set aside and that the case be remanded for trial in accordance herewith.
Filed June 23, 1911.

Reversed and, remanded.